DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the limitation of “the poultry support is adapted to support and suspend a 
poultry having an interior and an exterior in an inverted and downwardly-angled orientation” is unclear with regard to which item (the poultry support or the poultry) has a downwardly-angled orientation.   Appropriate correction is required.   Claims 2-10 are rejected for at least their respective dependency from independent claim 1.   
With regard to claims 11 and 19, as these independent claims include somewhat similar limitations as that of claim (but recite the claimed third member with regard to the poultry support), and somewhat similarly, it is unclear with regard to which item (the third member or the poultry) has a downwardly angled orientation.   The remaining claims (claims 12-18 and 20) are rejected for at least the reason of their respective dependency from one of said independent claims.   Appropriate correction is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dea (US 8,621,988) in view of Pierscinski (US D280,065).
With regard to claim 1, O’Dea teaches an inverted suspension poultry roasting rack system (FIG. 5), comprising: a pan (18) with a surface (FIG. 5); and a poultry support (30/40/50/60), wherein the poultry support is adapted to support and suspend a poultry (12) having an interior (member insertable via 16) and an exterior in an inverted and downwardly-angled orientation (FIG. 5) above the pan (18) surface (FIG. 5) for cooking with the poultry support having substantial physical contact only with the interior of the poultry (12) (FIG. 5).
O’Dea does not teach a base connected to a surface or a poultry support which is removably connectable to the base; however, Pierscinski teaches in at least FIG. 1 a base which includes a poultry support which is removably connected to the base in which the poultry support is inserted into the base with a rotational threaded locking member being included near the upper-most portion of the base to lock the poultry support therein (see FIG. 1).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the O’Dea reference, to include a base connected to a surface or a poultry support which is removably connectable to the base, as suggested and taught by Pierscinski, for the purpose of providing a locking base member to a pan to provide for a rigid securement of a poultry support to ensure a poultry item does not fall and/or become displaced from a predetermined cooking location.
With regard to claim 2, Pierscinski teaches the base is permanently and non-movably connected to a surface (FIG. 1), and it is submitted that the embodiment of FIG. 1 of Pierscinski may be adapted as detailed above to be included in the pan of O’Dea.
With regard to claim 3, Pierscinski teaches the base comprises a receiver adapted to slidably receive and retain the poultry support (FIG. 1 illustrates a base which includes a poultry support which is removably connected to the base in which the poultry support is inserted into the base with a rotational threaded locking member being included near the upper-most portion of the base to lock the poultry support therein (see FIG. 1).  
With regard to claim 4, Pierscinski teaches the base comprises an anti-rotation mechanism (rotational threaded locking member being included near the upper-most portion of the base in FIG. 1) adapted to engage the poultry support and prevent it from rotatably moving relative to the base (FIG. 1).
With regard to claim 5, O’Dea teaches the poultry support (30/40/50/60) is comprised of a single elongated metal rod (FIG. 5).
With regard to claim 6, O’Dea teaches the poultry support (30/40/50/60) comprises a first member (30), a second member (40) extending upwardly from the first member at a first angle with respect to the pan (18) surface (FIG. 5), a third member  (50) extending downwardly from the second member at a second angle with respect to the pan (18) surface (FIG. 5), and a fourth member (60) extending upwardly from the third member (50) at a third angle with respect to the pan (18) surface (FIG. 5); wherein the third member (50) is adapted to support and suspend the poultry (12)(FIG. 5); and wherein the fourth member (60) is adapted to prevent the poultry (12) from sliding off the third member (50)(FIG. 5).   Further, it is submitted that the first member of O’Dea would be removably connectable to the base illustrated in FIG. 1 of Pierscinski.  
With regard to claim 7, although Pierscinski teaches the base comprises a receiver adapted to receive and retain the first member (as illustrated in at least FIG. 1), the citation does not teach the limitation of substantially parallel to the pan.   However, it is submitted that such a limitation would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention as an obvious change of shape  of FIG. 1 of Pierscinski as the subject invention of the citation would still function in the same way by providing a space for the insertion of the first member and to secure it therein via the rotational locking member (see MPEP 2144 IV.B. Change in Shape: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).   The specification (with a specific emphasis upon the written description) does not provide any unexpected results with regard to the claimed directional aspects of the base receiver.
With regard to claim 8, O’Dea teaches the first member (30), the second member (40), the third member (50), and the fourth member (60) are comprised of a single elongated metal rod (FIG. 5).
With regard to claim 9, O’Dea teaches the first member (30), the second member (40), the third member (50), and the fourth member (60) are substantially aligned along a common vertical plane (FIG. 5).
With regard to claim 10, O’Dea teaches the first angle is greater than the second angle (angle with regard to 30/40 vs. 40/50 is greater as illustrated in FIG. 5).
With regard to claim 11, O’Dea teaches An inverted suspension poultry roasting rack system (FIG. 5), comprising: a pan (18) with a first surface (FIG. 5); and a poultry support (30/40/50/60) comprising a first member (30) adapted to be removably connected (FIG. 5), a second member (40) extending upwardly from the first member (30) at a first angle with respect to the third surface, a third member (50) extending downwardly from the second member (40)  at a second angle with respect to the third surface, and a fourth member (60) extending upwardly from the third member (50) at a third angle with respect to the third surface; wherein the third member (50) is adapted to support and suspend a poultry (12) having an interior and an exterior in an inverted and downwardly-angled orientation above the third surface for cooking with the poultry support having substantial physical contact only with the interior of the poultry (FIG. 5).
O’Dea does not teach a pan insert with a second surface and a third surface opposite the second surface; wherein the pan insert is adapted to be removably received and supported in or on the pan with the second surface adjacent to the first surface; a base connected to the third surface.   However, Pierscinski teaches in at least FIG. 1 a base which includes a poultry support which is removably connected to the base in which the poultry support is inserted into the base with a rotational threaded locking member being included near the upper-most portion of the base to lock the poultry support therein (see FIG. 1).   Furthermore, the lower plate illustrated in FIG. 1 which is secured via a locking nut to the base is equivalent to the pan insert.   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the O’Dea reference, to include a pan insert with a second surface and a third surface opposite the second surface; wherein the pan insert is adapted to be removably received and supported in or on the pan with the second surface adjacent to the first surface; a base connected to the third surface, as suggested and taught by Pierscinski, for the purpose of providing a locking base member to a pan insert of a pan to provide for a rigid securement of a poultry support to ensure a poultry item does not fall and/or become displaced from a predetermined cooking location.
With regard to claim 12, Pierscinski teaches the base is permanently and non-movably connected to the third surface (FIG. 1 illustrates the upper plate (base) locked via locking nuts to the lower plate (insert)).
With regard to claim 13, Pierscinski teaches the base comprises a receiver adapted to slidably receive and retain the first member (Pierscinski teaches in at least FIG. 1 a base which includes a poultry support which is removably connected to the base in which the poultry support is inserted into the base with a rotational threaded locking member being included near the upper-most portion of the base to lock the poultry support therein (see FIG. 1)).  
With regard to claim 14, Pierscinski teaches the base comprises an anti-rotation mechanism adapted to engage the poultry support and prevent it from rotatably moving relative to the base (rotational threaded locking member being included near the upper-most portion of the base in FIG. 1) adapted to engage the poultry support and prevent it from rotatably moving relative to the base (FIG. 1).
With regard to claim 15, O’Dea teaches the poultry support (30/40/50/60) is comprised of a single elongated metal rod (FIG. 5).
With regard to claim 17, O’Dea teaches the first member (30), the second member (40), the third member (50), and the fourth member (60) are substantially aligned along a common vertical plane (FIG. 5).
With regard to claim 18, O’Dea teaches the first angle is greater than the second angle (angle with regard to 30/40 vs. 40/50 is greater as illustrated in FIG. 5).
Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dea and Pierscinski as applied to the claims above, and further in view of Accardo (US D612,693).
With regard to claim 16, O’Dea does not teach at least one of the first member, the second member, the third member, and the fourth member is comprised of a plurality of parallel elongated rod structures; however, Accardo teaches in at least FIG. 1 that is well known in the art to utilize an arrangement of an elongated parallel rod arrangement to secure a chicken or turkey for cooking (FIG. 1; Title).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the O’Dea reference, such that at least one of the first member, the second member, the third member, and the fourth member is comprised of a plurality of parallel elongated rod structures, as suggested and taught by Accardo, for the purpose of providing an enhanced structure for providing greater securement of a poultry item for a cooking operation.    
With regard to claim 19, O’Dea teaches An inverted suspension poultry roasting rack system (FIG. 5), comprising: a free-standing base structure (24) with a surface (FIG. 5), a common connection area (22), an extension extending from the common connection area (22 to 30); and a poultry support (30/40/50/60) comprising a first member (30), a second member (40) extending upwardly from the first member at a first angle with respect to the surface, a third member (50) extending downwardly from the second member at a second angle with respect to the surface, and a fourth member (60) extending upwardly from the third member at a third angle with respect to the surface; wherein the third member (50) is adapted to support and suspend a poultry (12) having an interior and an exterior in an inverted and downwardly-angled orientation above the open space for cooking with the poultry support (30/40/50/60) having substantial physical contact only with the interior of the poultry (12) (FIG. 5).
O’Dea does not teach a base permanently and non-movably connected to the surface on the common connection area and adapted to receive a removable first member; however,  Pierscinski teaches in at least FIG. 1 a base which includes a poultry support which is removably connected to the base in which the poultry support is inserted into the base with a rotational threaded locking member being included near the upper-most portion of the base to lock the poultry support therein (see FIG. 1).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the O’Dea reference, to include a base permanently and non-movably connected to the surface on the common connection area and adapted to receive a removable first member, as suggested and taught by Pierscinski, for the purpose of providing a locking base member to a pan to provide for a rigid securement of a poultry support to ensure a poultry item does not fall and/or become displaced from a predetermined cooking location.
O’Dea does not teach a plurality of elongated extensions with an open space between the extensions; however, Accardo teaches in at least FIG. 1 that is well known in the art to utilize an arrangement of an elongated parallel rod arrangement to secure a chicken or turkey for cooking (FIG. 1; Title).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the O’Dea reference, such that a plurality of elongated extensions with an open space between the extensions, as suggested and taught by Accardo, for the purpose of providing an enhanced structure for providing greater securement of a poultry item for a cooking operation.    
With regard to claim 20, Pierscinski teaches the base is permanently and non-movably connected to the surface (FIG. 1), and it is submitted that the embodiment of FIG. 1 of Pierscinski may be adapted as detailed above to be included in the pan of O’Dea).
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761